Citation Nr: 0930942	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-24 452A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine. 




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The Veteran had active service from August 1979 to August 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  By that rating action, the RO, in part, granted 
service connection for degenerative disc disease of the 
lumbar spine; an initial 10 percent evaluation was assigned, 
effective September 1, 2003--the date following the Veteran's 
separation from military service.  The Veteran timely 
appealed the RO's assignment of an initial 10 percent 
evaluation to the service connected degenerative disc disease 
of the lumbar spine to the Board. 

In December 2007, the Board remanded the claim of entitlement 
to an initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  The Veteran served on active duty from August 1979 to 
August 2003.

2.  On July 13, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


